Exhibit32.1 CERTIFICATION Pursuant to the requirement set forth in Rule13a-14(b) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and Section1350 of Chapter63 of Title18 of the United States Code (18U.S.C. §1350), William Lis, Chief Executive Officer of Portola Pharmaceuticals, Inc. (the “Company”), and Mardi C. Dier, Executive Vice President, Chief Financial Officer of the Company, each hereby certifies that, to the best of his or her knowledge: 1. The Company’s Quarterly Report on Form10-Q for the period ended March 31, 2017, to which this Certification is attached as Exhibit32.1 (the “Quarterly Report”) fully complies with the requirements of Section13(a) or Section15(d) of the Exchange Act, and 2. The information contained in the Quarterly Report fairly presents, in all material respects, the financial condition and results of operations of the Company. In Witness Whereof, the undersigned have set their hands hereto as of the 8th day of May 2017. /s/ William Lis /s/ Mardi C. Dier William Lis Mardi C. Dier Chief Executive Officer Executive Vice President, Chief Financial Officer A signed original of this written statement required by Rule13(a)-14(b) of the Exchange Act and Section1350 of Chapter63 of Title18 of the United States Code (18U.S.C. §1350) has been provided to Portola Pharmaceuticals, Inc. and will be retained by Portola Pharmaceuticals, Inc. and furnished to the Securities and Exchange Commission or its staff upon request. This certification accompanies the Form10-Q to which it relates, is not deemed filed with the Securities and Exchange Commission and is not to be incorporated by reference into any filing of Portola Pharmaceuticals, Inc. under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended (whether made before or after the date of the Form10-Q), irrespective of any general incorporation language contained in such filing.
